Citation Nr: 0913220	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The weight of the probative evidence indicates that a 
current low back disorder was incurred during service.  

2.  As regards the Veteran's claim for service connection for 
headaches, the presumption of soundness is not rebutted by 
clear and unmistakable evidence.

3.  The Veteran's current headaches are not linked by 
probative medical evidence to service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back disorder

In this decision, the Board grants service connection for a 
lumbar spine disability, which represents a complete grant of 
the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

The Veteran seeks service connection for residuals of an 
injury to her lower back.  According to the Veteran she felt 
dizzy, blacked out, and fell backward on the floor of the 
mess hall during her first week of basic training.  She 
reports that when she "woke up it was 3 day later in a 
hospital with pneumonia."  She added that she made "quite a 
few visits to sick call" for her back during service.

Service connection will be granted if it is shown that the 
Veteran currently has a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records dated in August 1980 confirm that 
the Veteran fell down  after becoming dizzy.  Service 
treatment records dated in April 1982 reflect complaints of 
back pain for three months.  A magnetic resonance imaging 
(MRI) study done at a private facility in July 2002 found 
"large central/left paracentral disc herniation at the level 
of L5-S1 [and] concentric bulges at L4-5 and L3-4."  VA 
medical records dating from 2004 show treatment for back pain 
diagnosed as "degenerative disc disease, especially L5-S1 
more than L4-5.

In January 2007 the Veteran was accorded a VA examination in 
which the examiner indicated that the claims file was 
reviewed.  During the examination the Veteran reported that 
her back pain began while on active duty.  She asserted that 
she may have injured her back when she passed out and fell in 
the mess hall.  She averred that her back pain had 
progressively worsened. 

Physical examination found reduced range of motion of the 
lumbar spine.  The examiner also reported that previous X-
rays in May 2006 had found arthritic changes of the lumbar 
spine.  MRI studies in June 2006 had shown moderate lumbar 
spondylosis and a disc bulge at L5-S1 contacting both 
descending S1 nerve roots, especially on the right, with 
moderate left foraminal narrowing.  The diagnosis was 
residuals of lumbosacral degenerative disc disease.  

The examiner was unable to draw a causal link between the 
Veteran current lumbar degenerative disc disease and service 
without resorting to mere speculation.  The Veteran had 
stated that she had been recovering from an upper respiratory 
infection in 1980 when she had passed out in the mess hall, 
injuring her low back.  The examiner explained that there had 
been no supporting document to reflect this syncopal episode 
and subsequent back injury.  The examiner added that aside 
from a single note in April 1982 mentioning a backache, there 
had been no trail of evidence regarding ongoing low back 
complaints.  There was no way to definitively state that the 
Veteran's current lumbar disorder was linked to the isolated 
report of a backache on [specific date].  The examiner 
concluded that the current condition could just as easily 
have been a progressive condition that developed after 
leaving service. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the VA examiner in January 2007, the Veteran's 
current back disorder  could just as easily have been a 
progressive condition that developed after the Veteran's 
separation from service.  The Board, however, finds that it 
appears the examiner's opinion was based on an inaccurate 
factual predicate.  The examiner referred to treatment during 
service as an isolated report of a backache, however, the 
service treatment record dated in April 1982 clearly showed a 
three month history of backaches.  The Board further notes 
that contrary to the examiner's assertion, the service 
treatment records do indeed document a fall during service.  
The Board is, therefore, unable to accord the examiner's 
opinion regarding the 


etiology of the Veteran's current back disorder any 
significant probative value.  See Owens v. Brown, 7 Vet. App. 
429 (1995) (it is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay 
evidence).  

In addition, VA treatment records dated in July 2005 indicate 
that the Veteran had a history of low back pain since 1983 
when she had fallen on her back.  It was said to have 
progressively worsened since 1993.  VA treatment records 
dated in 2007 show a history of chronic low back pain since a 
1983 fall.

In sum, the Veteran asserts that she had back pain since a 
fall in service.  The service treatment records confirm that 
the Veteran sustained a fall during service, and that she 
reported back pain during service.  The Veteran is currently 
diagnosed with residuals of degenerative disc disease of the 
lumbar spine.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The Board, thus, finds the evidence to be in relative 
equipoise.  Therefore, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that service connection 
for a lumbar spine disability has been established.  38 
C.F.R. §§ 3.102, 3.303.

Service connection for headaches

In addition to the foregoing, the Veteran seeks service 
connection for migraine headaches.  She points out that she 
was treated for headaches during service.

In determining whether the Veteran has a headaches disorder 
that is related to service, the Board will first address 
whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection.  

Although the Veteran reported a history of headaches on her 
August 1979 Report of Medical History, no abnormality 
(including a vascular disorder) was detected during the 
enlistment examination or noted on the ensuing Report of 
Medical Examination.  Accordingly, since a headaches disorder 
was not "noted" upon the Veteran's entrance to service, the 
presumption of soundness attaches.  Moreover, despite the 
Veteran's disclosure on her August 1979 Report of Medical 
History of headaches, since the Veteran is not a medical 
professional, and in the absence of pre-service medical 
evidence of headaches, the Board is unable to find by clear 
and unmistakable evidence that the presumption of soundness 
is rebutted.  The Board will, therefore, consider the merits 
of the Veteran's claim for service connection.

As stated before, service connection will be granted if it is 
shown that the Veteran suffers from a disability contracted 
in the line of duty while in active military service.  38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during active 
military service or is secondary to a service-connected 
disability.  38 C.F.R. § 3.303(d), 3.310(a).  

Service treatment records confirm reports of and treatment 
for headaches which were variously diagnosed as related to a 
viral syndrome, heat reaction, and a urinary tract infection; 
but there is no diagnosis in the service treatment records of 
a freestanding headaches disorder.  Indeed, the service 
treatment records reflect that the Veteran's headaches were 
part of a cluster of symptoms.  In addition, the record 
contains no medical evidence of a current headaches disorder. 

A VA examination report dated in January 2007 shows that the 
Veteran reported experiencing headaches that were 10 on a 
scale of 10 in intensity.  She described that these headaches 
would start about four days prior to her menstrual period, 
and would affect her whole head and shoulder.  She added that 
the duration of these headaches would be about 36 hours.  She 
also described stress headaches about once every two months, 
which were six on a scale of 10 in intensity.  The examiner 
noted that there was no record in the VA or private treatment 
records of headaches, and noted that the Veteran's problem 
list did not include headaches.

A computed tomography (CT) study of the brain conducted 
pursuant to the examination found "no acute intracranial 
pathology."  MRI studies had shown arthritic changes of the 
cervical spine.  The diagnosis was migraine headaches.  The 
examiner opined that it was more likely than not that the 
headaches were related to the cervical spine arthritis and to 
elevated blood pressure.  The examiner also suggested that 
the Veteran had muscle tension headaches which were at least 
as likely as not related to her treatment while in service.

In an addendum to the January 2007 VA examination report 
dated in April 2008, the examiner opined that Veteran's 
tension headaches were less likely than not   (less than 
50/50 probability) caused by or a result of headaches that 
occurred in service.  The examiner explained that the 
headaches noted in service were part of her viral syndrome.  
She had complained of stomach cramps causing headaches on 
[specific date]; and on [another specific date] she had 
headaches due to probable heat reaction.  Again, in January 
1981, she had a four day history of headache, sneezing, 
burning sensation, and diarrhea with mild exudate in the 
throat which had been treated as a viral syndrome.  In 1982 
she had headache, stomach ache, and back ache which had been 
diagnosed as a urinary tract infection.  The headaches noted 
during service were part of transient illness, and did not 
appear by themselves.  She did not identify headaches during 
her separation examination.  Subsequent to service, she had 
no complaints of headaches, and her VA and private medical 
records were silent regarding headaches.

From the outset the Board notes that while there is no 
medical record of treatment for headaches since service, the 
Veteran is competent to report her symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition . . 
. [and] lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  
Moreover, the Board finds no reason to doubt the veracity of 
the Veteran's assertions.  Id.  The Board thus finds the 
Veteran's reported headaches during the January 2007 VA 
examination to be credible.  

According to the January 2007 VA examiner, the Veteran had 
two types of headaches: migraine and muscular tension.  As 
regards her migraine headaches, the examiner averred that 
these headaches were secondary to the Veteran's cervical 
arthritis and high blood pressure.  However, the Veteran is 
not service-connected for a cervical spine disorder or for 
high blood pressure, so service connection for migraine 
headaches as secondary to cervical arthritis and high blood 
pressure would not be appropriate.  38 C.F.R. § 3.310.

With regard to her muscular tension headaches, while the 
January 2007 examiner suggested that these headaches were 
"related to her treatment while in the service for 
headaches," the Board notes that the Veteran was not 
diagnosed with or treated for muscular tension headaches 
during service.  The Board is thus unable to accord the VA 
examiner's assertion that the Veteran's current tension 
headaches were related to service any significant probative 
weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is 
the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based upon an inaccurate factual premise has no probative 
value).  Moreover, the April 2008 examiner advises that the 
headaches noted during service were part of transient 
illnesses, and that the Veteran's current tension headaches 
were less likely than not related to service.  The Board 
finds this evidence (which is consistent with that in service 
treatment records) to be highly probative evidence against 
the Veteran's claim.  Id.  Accordingly, as the weight of the 
probative evidence is against the Veteran's claim, service 
connection for headaches (claimed as migraine headaches) must 
be denied.  38 C.F.R. § 3.102, 3.303.; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the Veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a letter dated in May 2005 the Veteran was apprised of the 
information and evidence necessary to establish his claim for 
service connection for a migraine headaches disorder; of the 
evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  In 
the August 2006 rating decision he was informed of how VA 
determines disability ratings and effective dates.  Although 
this notice was issued after the May 2005 rating decision, 
since service connection for headaches is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A. §§ 5103, 5103A with 
regard to her claims for service connection.  

Regarding the duty to assist, service treatment records have 
been obtained and made a part of the record.  VA and private 
medical records have also been obtained and associated with 
the claims file.  The Veteran was also provided a VA 
examination; the report of which is of record.  In addition, 
in correspondence dated in May 2008 the Veteran advised that 
she had no more evidence to submit, and asked the RO to 
forward her case to the Board without delay.  The Board is 
thus satisfied that VA has sufficiently discharged its duty 
in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

Service connection for a low back disorder is granted.

Service connection for headaches is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


